DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,6,7 and 9 objected to because of the following informalities:  
Regarding claim 1, line 20 has a missing parenthesis, “....(or weather forecast data and internal air quality measurement data (including...”. and Suggested corrected add a parenthesis at the end of measurement data such as “....(or weather forecast data and internal air quality measurement data)(including...”.Line 21 has a redundant parenthesis, “...(including where available chemical, biological, or radiological contaminants data) from third party forecast systems)...”. Suggested correction, “...(including where available chemical, biological, or radiological contaminants data from third party forecast systems)...”.
Regarding claim 6 , the claim is grammatically incorrect. Suggested correction, “....wherein the output control signal comprises a set-point corresponding to a target air, oxygen or air quality index and the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling control device, wherein the target air, oxygen or air quality index and the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling control device is an airair, oxygen or air quality index controlling thermostat.” (Note: the underlined portion is added by the examiner as the suggested correction.)
Regarding claim 7 , the claim is grammatically incorrect. Suggested correction, “....wherein the output control signal comprises a set-point corresponding to a target air, oxygen or air quality index and the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling control device, wherein the target air, oxygen or air quality index and the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling control device is a humidifying system.” (Note: the underlined portion is added by the examiner as the suggested correction.)
Claim 9 has repeated term “internal quality measurement data” twice in line 1 and in line 6 of the claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 11 have generic placeholders “AMC run-time module” and “optimization tool/libraries module” with no corresponding structure recited on the claims. Corresponding structure were found in page 27 last paragraph and page 28 first paragraph of the specification. 
Claim 15 has generic placeholders, “management controller”,  “a run-time module”, “interface module” and  “an optimization tool/libraries module”. Corresponding structure were found in page 27 last paragraph and page 28 first paragraph of the specification.
Claims 16 and 17 have generic placeholder “a run-time module”. Corresponding structure were found in page 27 last paragraph and page 28 first paragraph of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (US 20150032264 A1) in view of Wei et al. (US 20130274940 A1). 
Regarding claim 1 Emmons et al. teaches, a method of managing, monitoring and controlling air (and/or oxygen and/or any of air components) consumption in a building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (HVAC controllers controlling air quality using IAQ components, [0017]), comprising: receiving occupancy data and internal air quality data (occupancy data from occupancy sensors and indoor air quality data, [0032] and [0028])
(including where available chemical, biological, or radiological contaminants data) comprising at least one of occupant request data and by an air (and/or oxygen and/or any of air components) management control (AMC) system (user specified air quality thresholds entered by user using user interface for controlling air quality in a zone, [0036], [0037] and [0073]),   
wherein the occupant request data comprises an initial request with corresponding initially requested environmental conditions received from an occupant of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling or received from a system (or mobile application system) that stores and manages information on occupant (user/ occupant requesting to increase ventilation and humidity when user/occupant is ill and also requesting to maintain an elevated temperature overnight, or requesting to increase ventilation, lower indoor humidity and lower temperature when the building/ zone is occupied above typical levels, [0055] and [0037] and [0073]);
receiving weather data and internal air quality measurement data (including where available chemical, biological, or radiological contaminants data) and/or external ambient climate data and external air quality data (including where available chemical, biological, or radiological contaminants data) comprising at least one of current weather measurement data and weather forecast data and internal air quality measurement data (including where available chemical, biological, or radiological contaminants data) by the AMC system (or weather forecast data and internal air quality measurement data) (including where available chemical, biological, or radiological contaminants data from third party forecast systems) (weather data includes current or future weather forecast, indoor and outdoor air quality data including CO concentration, particulate contamination, etc., [0028]) and [0033]); 
generating an output control signal based on the occupancy data and internal air quality data  (including where available chemical, biological, or radiological contaminants data) (occupancy data from occupancy sensors and indoor air quality data including CO concentration, particulate contamination, etc., [0032] and [0028] and [0033]), and the weather data and internal air quality measurement data (including where available chemical, biological, or radiological contaminants data) (current weather or future weather forecast data, [0028] and [0033]), the external ambient climate data (current weather or future weather forecast data, [0028] and [0033]), 
wherein the output control signal is configured to adjust a building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling control device in a zone in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling control device in a zone in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (HVAC controller sending command determined based on weather data, indoor/outdoor weather data, user initial request, and occupancy data to operate IAQ component to control air quality [0070], [0028] and [0033]).
Emmons et al. does not teach the details of occupancy schedule including occupant travel plan and predicted occupancy schedule, receiving facility management rule or user defined management rule from a facility manager, transmitting output signal to check whether it is complaint with the rules if not implement an alternative rule and simulate different AMC strategies to determine an optimized AMC strategy.
Wei et al. teaches, occupant schedule including but not limited to occupant travel plans outside the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (occupant schedule, [0017] and [0024]) ;
and the occupant schedule data comprises a predicted occupant schedule (occupant schedule data reflecting a predicted occupant schedule, [0017]);
 receiving a facility management rule or user defined management rule from a facility manager of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling by the AMC system (EMC system receiving rules from a facility manager which are used in addition to other data to output control signals, [0018]); 
and transmitting the output control signal to a building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling automation system (FAS) of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling, determining, whether the initial request complies with the facility management rule or user defined management rule (request input by the occupant  is received and checked against with the rules to check whether the request is in compliance with the rules, [0021] and [0032]),
wherein the output control signal causes the FAS to implement the initially requested environmental conditions when the initial request complies with the facility management rule or user defined management rule (EMC system implementing the request if the request complies with the rules, [0021]), and the output control signal causes the FAS to implement alternate environmental conditions different from the initially requested environmental conditions when the initial request does not comply with the facility management rule or user defined management rule (if a request is made that is not in compliance with the rules, request arbitrator implements an alternate change  based on the non-complaint request, [0021], 
wherein the alternate environmental conditions are corresponding to a closest alternate request relative to the initial request and compliant with the facility management rule or user defined management rule (the request arbitrator may set the temperature to the complaint value closest to the user’s non-complaint request, [0021]),
and wherein the AMC system comprises an AMC run-time module generating AMC strategies based on the occupancy data and internal air quality data 1(including where available chemical, biological, or radiological contaminants data), the weather data and internal air quality measurement data1 (including where available chemical, biological, or radiological contaminants data) and/or external ambient climate data and external air quality data1 (including where available chemical, biological, or radiological contaminants data) and the facility management rule or user defined management rule received by the AMC system (EMC runtime module generating EMC strategies based received inputs  such as occupancy data, weather data, facility management rule and others, [0022], [0023] and [0021]), 
wherein the AMC run-time module includes a default schedule generator, a real-time set-points generator and an optimization tool/libraries module (EMC run-time module 203 includes a default schedule generator, a real-time setpoints generator and an optimization tool/libraries module, [0022]), 
wherein the AMC run-time module seamlessly transitions between applying a default schedule generated by the default schedule generator to the FAS and adjusting the default schedule when real-time data generated by the real-time set-points generator is received (EMC run0time module seamlessly transitioning between  default schedule when no real-time setpoint are received and real-time setpoint when available, [0025]), 
and wherein the default schedule generator and real-time set-points generator utilize the optimization tool/libraries module and an air (and/or oxygen and/or any of air components) and/or air, oxygen or air quality index and/or air, oxygen simulator to simulate the AMC strategies to determine an optimized AMC strategy (EMC run-time module communicating with optimization tool/libraries module to simulate different EMC strategies and determining the most efficient strategy, [0027]), 
wherein characteristics of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling are utilized to simulate the AMC strategies (the energy simulator utilizing building’s characteristics and physical makeup of the building to simulate different EMC strategies, [0027]).
Therefore, it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of managing, monitoring and controlling air consumption including air quality in a zone as taught by Emmons et al. wherein managing air consumption includes occupant’s schedule, and determining initial occupant request complies with the set rules, if not implement an alternate strategy closest to the initial occupant’s request and simulating different AMC strategies based on inputs and building/dwelling characteristics as taught by Wei et al. to efficiently condition the environment. 
Emmons et al. teach:
[0017] It is contemplated that the HVAC controller(s) 18 may be configured to control the comfort level in the building 2 or structure by activating and deactivating the HVAC component(s) 6 in a controlled manner. Additionally, it is contemplated that the HVAC controller(s) may be configured to at least partially control the indoor air quality in the building or structure by activating and deactivating one or more IAQ components, as described herein. In some cases, the HVAC controller 18 may notify the user as to when one or more windows may be opened and/or closed to ventilate the building 2 or
structure. The HVAC controller(s) 18 may be configured to control the HVAC component(s) 6 via a wired or wireless communication link 20. In some cases, the HVAC controller(s) 18 may be a thermostat, such as, for example, a wall mountable thermostat, but this is not required in all embodiments.....


[0032] The illustrative HVAC controller 18 may include an internal temperature sensor 130 located within the housing 120, but this is not required. The HVAC controller may also include an internal humidity sensor 132 located within the housing 120, but this is also not required. When provided, the temperature sensor 130 and/or the humidity sensor 132 may be coupled to the input port 102 which, in turn, is coupled to the processor 114. In some cases, the HVAC controller 18 may communicate with
one or more remote temperature sensors, humidity sensors, occupancy and/or other sensors located throughout the building or structure via, for example, the input port 102 and/or network port 106. Additionally, in some cases, the HVAC controller may communicate with a temperature sensor and/or humidity sensor located outside of the building or structure for sensing an outdoor temperature and/or humidity if desired. As such, and in some cases, the HVAC controller 18 may receive at least one of a
measure related to an indoor temperature inside the building or structure, a measure related to an indoor humidity inside the building or structure, and a measure related to an outdoor temperature and/or outdoor humidity outside of the building or structure.

[0028] In some cases, the HVAC controller 18 may be programmed to communicate over the second network 108 with an external web service hosted by one or more external servers 116. A non-limiting example of such an external web service is Honeywell's TOTAL CONNECT.TM. web service. The HVAC controller 18 may be configured to upload selected data via the network 108 to the external web
service where it may be collected and stored on the external server 66. In some cases, the data may be indicative of the performance of the HVAC system 4. In some cases, the data may be indicative of indoor air quality and/or outdoor air quality (e.g. temperature, humidity, CO concentration, particulate contamination (dust, pollen, etc)). Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external
web service over the second network 108. The data, settings and/or services may be received automatically from the web service, downloaded periodically in accordance with a control algorithm, and/or downloaded in response to a user request. In some cases, for example, the HVAC controller 18 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, comfort and/or economy
settings, user-specified air quality thresholds, start times, end times, schedules, window frost protection settings, and/or the like. Additionally, the HVAC controller 18 may receive outdoor air quality data. Exemplary outdoor air quality data may include, but is not limited to a current outdoor temperature and/or outdoor humidity, weather related data, pollen forecast and/or pollen count, a current air pollutant concentration, an air quality index and/or air quality alert, a smog alert, and/or the like. An air pollutant concentration may include an ozone concentration, a particulate matter concentration, a carbon monoxide concentration, a nitrogen oxides (NO.sub.x) concentration, a sulfur
dioxide concentration, and/or a lead concentration, but not limited to these. The weather related data may include a current weather forecast and/or may include severe weather alerts and other outdoor air quality risks such as, for example, a UV index, a heat index, a heat advisory, a wind chill, wind direction and/or wind speed. The weather data may be provided to the HVAC controller 18 by a different external server such as, for example, a web server maintained by the National Weather Service. In some instances, the external server 66 may collect appropriate air quality data from one or more other servers, and may deliver data to the HVAC controller 18. In some cases, the HVAC
controller 18 may perform some or all of the determination of whether ventilation is desired based on internal and/or external air quality. In some cases, the external server 66 may perform some or all of the determination of whether ventilation is desired based on internal and/or external air quality, and may communicate results to the HVAC controller 18. These are just some examples.

[0036] In some cases, the processor 114 may operate according to one or more predetermined operating parameter settings associated with a user profile for an individual user. The user profile may be stored in the memory 122 of the HVAC controller 18 and/or may be hosted by an external web service and stored on an external web server. The user profile may include one or more user-selected
settings for one or more operating modes that may be designated by the user. In addition, the user profile may include one or more air quality thresholds that may be specified by the user and which, in some cases may be utilized by the processor to determine and/or anticipate the ventilation needs of the building for when the HVAC system 4 is operating in a selected operating mode...

[0073] In the example shown, selection of the "Air Quality Settings" menu option 258c may cause the processor 114 or controller 218 to display at least one additional screen 260, shown in FIG. 7, which may prompt select a user to select an air quality parameter from a menu including one or more selectable options 268a-268f, where each selectable option 268a-268f corresponds to a different air quality parameter. In some cases, the one or more selectable options 268a-268f may be displayed in a
table or in a drop down menu as shown, although this is not required. As shown in FIG. 7, selectable options 268a-268f may correspond to an air quality index, a smog alert level, a pollen count, air pollutant concentration(s), a chance of precipitation, and a dew point, respectively. It will be generally understood that selectable options 268a-268f may correspond to other air quality parameters depending upon the application and/or the needs of the consumer (e.g. humidity, etc.).
	
	Wei et al. teach:

[0017] FIG. 2 shows an energy management control (EMC) system 100, according to an exemplary embodiment of the present disclosure. In FIG. 2, an energy management controller 101 receives data, including, for example, weather data 102, occupancy data 103, and energy price data 104. The weather data may include current weather measurement data (e.g., the current temperature) and weather forecast data (e.g., a prediction of the temperature over an upcoming time period). The occupancy data may include occupant request data and occupant schedule data. The occupant request data is data input by an occupant, and corresponds to a current request made by the occupant. For example, an occupant may request that the temperature in a zone in the building be set to a specific temperature value. The occupant schedule data is data reflecting a predicted occupant schedule for a building. For example, a building may include different zones, and each zone may have corresponding occupant schedule data. The occupant schedule data may be based on a prediction of the number of occupants that will be present in certain zones of the building at certain times, as well as certain tasks, which require certain levels of energy consumption, that are scheduled to be performed in certain zones of the building at certain times. Energy price data may include current energy price data (e.g., a real-time energy price) and/or predicted energy price data for future time periods provided by an energy utility or a plurality of energy utilities. A zone in the building may correspond to a single room in the building, or to an area in the building including several rooms.

[0018] The data may be input to the energy management controller 101 via a variety of means, and is used by the EMC system 100 for optimal planning and operation of the BAS. For example, in an exemplary embodiment, the EMC system 100 may include input means such as, for example, a touchscreen, a keyboard, a mouse, etc., and a user can manually input the different types of data. In an exemplary embodiment, the EMC system 100 may retrieve the data from a database, or a plurality of databases. The database(s) may be located separately from the EMC system 100, and the EMC system 100 may communicate with the database(s) via a network connection (e.g., a wired connection or a wireless connection). The data may be received automatically or manually by a user. For example, a user may set a schedule regarding the frequency at which the data is retrieved. In addition, the EMC system 100 may receive occupant requests at block 105 and rules from a facility manager at block 106. Based on the received data and input received from an occupant and/or a facility manager, The output control signals may include, for example, set-points of zone temperature, humidity, and luminance, and schedules of building control devices such as, for example, a thermostat, HVAC (heating, ventilation and air conditioning), windows, and lights. the EMC system 100 outputs control signals.

[0021] A request arbitrator 202 receives requests input by the occupant and rules input by the facility manager, and implements the requests based on the rules. The requests that comply with the rules may be implemented by the EMC system 100. For example, if a user inputs a request that a temperature in a zone of a building be set to 75 degrees, and the rules input by the facility manager specify that the temperature stay within a range of 76 degrees and 78 degrees, the request arbitrator202 will not implement the user's request since it is not in compliance with the rules. That is, in an exemplary embodiment, if a request is made that is not in compliance with the rules, the request is not implemented. Alternatively, if the request is not in compliance with the rules, the request arbitrator 202may implement an alternate change based on the non-compliant request. For example, if a user inputs a request that a temperature in a zone of a building be set to 75 degrees, and the rules input by the facility manager specify that the temperature stay within a range of 76 degrees and 78 degrees, the request arbitrator 202 may set the temperature to the compliant value closest to the user's non-compliant request (e.g., in the present example, the request arbitrator 202 may set the temperature to76 degrees). In this case, the request arbitrator 202 may generate a notification to be presented to the user, informing the user that his or her initial request was non-compliant, and informing the user that an adjustment was made based on the closest compliant value to the user's non-compliant request.

[0025] The real-time set-points generator 302 generates set-points based on the real-time occupant request data 307 and the real-time weather measurement data 305. For example, as the real-time set-points generator 302 receives requests from an occupant and receives real-time weather measurement data, the real-time set-points generator 302 generates set-points that override the default schedule generated by the default schedule generator 301. The EMC run-time module 203may seamlessly transition between applying the default schedule to the BAS when no set-points have been generated by the real-time set points generator 302, and making 15 adjustments to the default schedule when occupant requests and/or real-time weather measurement data is received.

[0027] Referring to FIG. 3, the energy simulator 204 simulates different EMC strategies and determines which strategy is the most energy efficient. The energy simulator 204 may utilize existing energy simulation software such as, for example, EnergyPlus. The energy simulator 204 may communicate with the optimization tool/libraries module 303 of the EMC run-time module 203 to determine an optimized strategy. The energy simulator 204 may utilize characteristics of the building, which may be input by a user (e.g., the facility manager), to simulate different EMC strategies. The building characteristics may include, for example, the building's physical makeup, including the physical makeup of specific rooms and zones, a description of the different types and locations of building control devices in the building, etc.

	Regarding claim 4 combination of Emmons et al. and Wei et al. teach the method claim 1. In addition Wei et al. teaches, wherein the zone corresponds to a room in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (“..A zone in the building may correspond to a single room in the building, or to an area in the building including several rooms”, [0017]).

Regarding claim 5 combination of Emmons et al. and Wei et al. teach the method claim 1. In addition Wei et al. teaches, wherein the zone corresponds to an area in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling including two or more rooms (“..A zone in the building may correspond to a single room in the building, or to an area in the building including several rooms”, [0017]).
Regarding claim 6 combination of Emmons et al. and Wei et al. teach the method claim 1. In addition Wei et al. teaches, wherein the output control signal comprises a set-point corresponding to a target air (the output signal may include setpoints for temperature humidity and others, [0018]), oxygen or air quality index and the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling control device is an airair, oxygen or air quality index controlling thermostat (output control signal for control devices such as thermostats, [0018]).

Regarding claim 7 combination of Emmons et al. and Wei et al. teach the method claim 1. In addition Wei et al. teaches, wherein the output control signal comprises a set-point corresponding to a target air, oxygen or air quality index or air (the output signal may include setpoints for temperature humidity and others, [0018]), oxygen content value and the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling control device is a humidifying system (output signals for controlling humidity using control devices, [0018]).

Regarding claim 8 combination of Emmons et al. and Wei et al. teach the method claim 1. In addition Wei et al. teaches, further comprising: setting a schedule for receiving at least one of the weather data and internal air quality measurement data (including where available chemical, biological, or radiological contaminants data), the external ambient climate data, occupancy data and internal air quality data (including where available chemical, biological, or radiological contaminants data), the internal conditions (air, oxygen or air quality index, temperature, air quality, Air Quality Index (AQI) and internal ambience) data, and the air (and/or oxygen and/or any of air components) price data (a user may set a schedule regarding frequency at which data is retrieved, [0018], [0017] and Emmons et al. for internal/outdoor air quality and air quality index in view of [0028]).

Regarding claim 9 combination of Emmons et al. and Wei et al. teach the method claim 1. In addition Emmons et al. teaches, wherein at least one of the weather data and internal air quality measurement data (including where available chemical, biological, or radiological contaminants data), the external ambient climate data, occupancy data and internal air quality data (including where available chemical, biological, or radiological contaminants data), the internal conditions (air, oxygen or air quality index, temperature, air quality, Air Quality Index (AQI) and internal ambience) data, the weather data and internal air quality measurement data (including where available chemical, biological, or radiological contaminants data), the external ambient climate data, and the air (and/or oxygen and/or any
of air components) price data are received from a remote database or remote system capable of sensing data and transmitting data in real time (with or without need for storing data) (receiving data such as weather data, indoor/outdoor air quality data, from external web services, [0028] and  occupancy data and other data received from remote databases at  frequency set by the user, [0018] of Wei et al.).
	Regarding claim 10 combination of Emmons et al. and Wei et al. teach the method claim 1. In addition Wei et al. teaches, further comprising: transmitting a notification to the occupant of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling upon the output control signal causing the FAS to implement the alternate environmental conditions different from the initially requested environmental conditions, wherein the notification indicates to the occupant that the alternate environmental conditions were implemented instead of the initially requested environmental conditions (“...In this case, the request arbitrator 202 may generate a notification to be presented to the user, informing the user that his or her initial request was non-compliant, and informing the user that an adjustment was made based on the closest compliant value to the user's non-compliant request”, [0021]).

	Regarding claim 11 Emmons et al. teaches, a method of managing, monitoring and controlling air (and/or oxygen and/or any of air components) consumption in a building, apartment, home or dwelling, or vehicle or mobile
home or mobile dwelling (HVAC controllers controlling air quality using IAQ components, [0017]), comprising: receiving occupant request data comprising a plurality of initial requests from at least one occupant of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling with a plurality of corresponding initially requested environmental conditions by an air (and/or oxygen and/or any of air components) management control (AMC) system (user specified air quality thresholds entered by user using user interface for controlling air quality in zones, also user/ occupant requesting to increase ventilation and humidity when user/occupant is ill and also requesting to maintain an elevated temperature overnight, or requesting to increase ventilation, lower indoor humidity and lower temperature when the building/ zone is occupied above typical levels, [0055] and [0037] and [0073]) [0036], [0037] and [0073]),  
	receiving weather data and internal air quality measurement data (including where available chemical, biological, or radiological contaminants data) and/or external ambient climate data and external air quality data (including where available chemical, biological, or radiological contaminants data) comprising at least one of current weather measurement data and weather forecast data and internal air quality measurement data (including where available chemical,
biological, or radiological contaminants data) (weather data includes current or future weather forecast, indoor and outdoor air quality data including CO concentration, particulate contamination, etc., [0028]) and [0033]);
	and each of the plurality of output control signals is configured to adjust building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling control devices in the plurality of zones in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (HVAC controller sending command determined based on weather data, indoor/outdoor weather data, user initial request-user defined thresholds, and occupancy data to operate IAQ components to control air quality in the zones,[0070], [0028] and [0033]).	
Emmons et al. does not teach the details of occupancy schedule including occupant travel plan and predicted occupancy schedule, receiving facility management rule or user defined management rule from a facility manager, transmitting output signal to check whether it is complaint with the rules if not implement an alternative rule and simulate different AMC strategies to determine an optimized AMC strategy.
Wei et al. teaches, dwelling; receiving occupant schedule data comprising a plurality of predicted occupant schedules by the AMC system, wherein each of the plurality of predicted occupant schedules corresponds to one of the plurality of zones in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (“...The occupant schedule data is data reflecting a predicted occupant schedule for a building. For example, a building may include different zones, and each zone may have corresponding occupant schedule data...”, [0017]);
wherein each of the plurality of initial requests corresponds to one of a plurality of zones in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (HMI providing occupants with a convenient interface to control certain zones in the building, [0020] and [0017]);
receiving a facility management rule or user defined management rule from a facility manager by the AMC system the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (EMC system receiving rules from a facility manager which are used in addition to other data to output control signals, [0018]);
generating a plurality of output control signals by the AMC system, wherein each of the plurality of output control signals is based on one of the plurality of initial requests, and one of the plurality of predicted occupant schedules, and the facility management rule or user defined management rule (based on received input data including occupant schedule, occupant requests, rules form the facility manager, the EMC system outputs control signals, [0018] and [0019]),
and transmitting the output control signal to a building, apartment,
home or dwelling, or vehicle or mobile home or mobile dwelling automation system (FAS) of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (requests inputted by the occupant  are received and checked against with the rules to check whether the request is in compliance with the rules, [0021] and [0032]),
determining, whether the plurality of initial requests complies with the facility management rule or user defined management rule, wherein the plurality of output control signals causes the FAS to implement the plurality of initially requested environmental conditions, when the plurality of initial requests complies with the facility management rule or user defined management rule (EMC system implementing the requests if the requests comply with the rules, [0021]), 
and the plurality of output control signal causes the FAS to implement a
plurality of alternate environmental conditions different from the plurality of initially requested environmental conditions, when the plurality of initial requests does not comply with the facility management rule or user defined management rule (if requests made are not in compliance with the rules, request arbitrator implements alternate changes  which are closest to the non-complaint request, [0021], 
wherein the plurality of alternate environmental conditions are corresponding to a plurality of closest alternate requests relative to the plurality of initial requests and compliant with the facility management rule or user defined management rule (the request arbitrator may set the temperature to the complaint value closest to the user’s non-complaint request, [0021]), 
and wherein the AMC system comprises an AMC run-time module generating AMC strategies based on the occupancy data and internal air quality data2 (including where available chemical, biological, or radiological contaminants data), the weather data and internal air quality measurement data2 (including where available chemical, biological, or radiological contaminants data) and/or external ambient climate data and external air quality data2 (including where available chemical, biological, or radiological contaminants data) and the facility management rule or user defined management rule received by the AMC system (EMC runtime module generating EMC strategies based received inputs  such as occupancy data, weather data, facility management rule and others, [0022], [0023] and [0021]),   
wherein the AMC run-time module includes a default schedule generator, a real-time set-points generator and an optimization tool/libraries module (EMC run-time module 203 includes a default schedule generator, a real-time setpoints generator and an optimization tool/libraries module, [0022]), 
wherein the AMC run-time module seamlessly transitions between applying a default schedule generated by the default schedule generator to the FAS and adjusting the default schedule when real-time data generated by the real-time set-points generator is received (EMC run0time module seamlessly transitioning between  default schedule when no real-time setpoint are received and real-time setpoint when available, [0025]), 
and wherein the default schedule generator and real-time set-points generator utilize the optimization tool/libraries module and an air (and/or oxygen and/or any of air components) and/or air, oxygen or air quality index and/or air, oxygen simulator to simulate the AMC strategies to determine an optimized AMC strategy (EMC run-time module communicating with optimization tool/libraries module to simulate different EMC strategies and determining the most efficient strategy, [0027]), 
wherein characteristics of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling are utilized to simulate the AMC strategies (the energy simulator utilizing building’s characteristics and physical makeup of the building to simulate different EMC strategies, [0027]).
Therefore, it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of managing, monitoring and controlling air consumption including air quality in plurality of zones as taught by Emmons et al. wherein managing air consumption includes occupant’s schedule, and determining initial occupant request complies with the set rules, if not implement an alternate strategy closest to the initial occupant’s request and simulating different AMC strategies based on inputs and building/dwelling characteristics as taught by Wei et al. to efficiently condition the environment. 

Regarding claim 14 combination of Emmons et al. and Wei et al. teach the method of claim 11. In addition Wei et al. teaches, further comprising: transmitting at least one notification to the at least one occupant of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling upon the plurality of output control signals causing the FAS to implement the plurality of alternate environmental conditions different from the plurality of initially requested, wherein the at least one notification indicates to the at least one occupant that the alternate environmental conditions were implemented instead of the initially requested environmental conditions (“...In this case, the request arbitrator 202 may generate a notification to be presented to the user, informing the user that his or her initial request was non-compliant, and informing the user that an adjustment was made based on the closest compliant value to the user's non-compliant request”, [0021]).

	Regarding claim 15 combination of Emmons et al. and Wei et al. teach the method of managing, monitoring and controlling air consumption in a building apartment, home or dwelling, or vehicle or mobile home or mobile dwelling. Therefore together they teach the air management controller program product implementing the functional steps of the method  of managing, monitoring and controlling air consumption in a building apartment, home or dwelling, or vehicle or mobile home or mobile dwelling as taught in claim 1. Wei et al. teaches the additional limitations of claim 15 which are computer program product (energy management control implemented as program  embodied on a computer program product, [0035]), a human-machine interface (HMI) configured to receive occupant request data comprising an initial request with corresponding initially requested environmental conditions received from an occupant of a building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling or received from a system (or mobile application system) ( A HMI is utilized to communicate with occupants and the facility manager to receive requests, [0020]), and an interface module configured to receive an output control signal from the run-time module and transmit the output control signal to a building, apartment, home or dwelling, or vehicle or mobile home or mobile
dwelling automation system (FAS) of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling (interface module configured to receive output signal from the run-time module and transmit the output control signal to a building automation system, claim 11 and [0019]). 

	Regarding claim 18 combination of Emmons et al. and Wei et al. teach the air management controller of claim 15. In addition, Wei et al. teaches, wherein the HMI is further configured to receive a notification upon the output control signal
causing the FAS to implement the alternate environmental conditions different from the initially requested environmental conditions, wherein the notification indicates to the occupant of the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling that the alternate environmental conditions were implemented instead of the initially requested environmental conditions (web-based HMI providing occupants with a  convenient accessible interface to control zones and rooms in the building including presenting occupant/user with notification when alternate changes are applied closest to the non-complaint occupant’s request,  [0021] and [0020]).
	
Claims 2,12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (US 20150032264 A1) in view of Wei et al. (US 20130274940 A1) and Donahue et al. (US 20130274936 A1).
Regarding claim 2 combination of Emmons et al. and Wei et al. teach the method of claim 1. 
Neither in combination nor individually Emmons et al. and Wei et al. teach receiving air price data and predicted air price data and generating output signal based on air price data. 
Donahue et al. teaches, receiving air (and/or oxygen and/or any of air
components) price data comprising at least one of current air (and/or oxygen and/or any of air components) price data and predicted air (and/or oxygen and/or any of air components) price data ( independent data comprising oxygen sensor data, current pricing and future pricing changes and others, [0032]), wherein generating the output control signal is further based on the air (and/or oxygen and/or any of air components) price data (based on pricing signals, and other information, comfort levels or temperatures are determined for the occupied areas, [0032] and [0033]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of the ordinary skill in the art to modify the method of managing , monitoring and controlling air consumption as taught by combination of Emmons et al. and Wei et al. to include pricing of oxygen and generating output signals based on the oxygen pricing as taught by Donahue et al. to effectively condition the environment of a space in a cost effective way.
	Donahue et al. teach:
[0032] The independent data 101 comprises, but is not limited to energy data, energy information, energy management data, or other data related to energy usage. Examples of independent data are interval meter, submeter, or smart meter data, natural gas data, occupancy sensor data, CO.sub.2 or oxygen sensor data, HVAC system set point data, lighting level data, weather data such as predictive or actual weather patterns, predictive or actual cloud cover, predictive or actual rain, predictive or actual wind patterns, and predictive or actual local environmental conditions, solar irradiance data, other data conditions that are independent but relevant to energy use, automated demand response(ADR) signals signaling from utilities that are to be distributed to their service area users or a subset of their service area users, real time or dynamic energy supply and pricing signals3, emergency or other non-emergency information, solar or wind generator output, manual confirmation of actions, automated confirmation of actions, and the like that enable the determination of useful versus wasted energy at a given location.

[0033] User preference data 102 comprises information received from user interface devices that present users with choices on energy usage, including preferences for comfort level or temperature levels that may be adjusted relative to information about energy costs, preferences for facility occupancy, preferences for energy pricing4, preferences for energy curtailment opportunities, control rules, and the like.

Regarding claim 12 combination of Emmons et al. and Wei et al. teach the method of claim 11. 
Neither in combination nor individually Emmons et al. and Wei et al. teach receiving air price data and predicted air price data and generating output signal based on air price data. 
Donahue et al. teaches, receiving air (and/or oxygen and/or any of air components) price data comprising at least one of current air (and/or oxygen and/or any of air components) price data and predicted air (and/or oxygen and/or any of air components) price data ( independent data comprising oxygen sensor data, current pricing and future pricing changes and others, [0032]), wherein generating the plurality of output control signals is further based on the air (and/or oxygen and/or any of air components) price data (based on pricing signals, and other information, comfort levels or temperatures are determined for the occupied areas, [0032] and [0033]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of the ordinary skill in the art to modify the method of managing , monitoring and controlling air consumption as taught by combination of Emmons et al. and Wei et al. to include pricing of oxygen and generating output signals based on the oxygen pricing as taught by Donahue et al. to effectively condition the environment of a space in a cost-effective way.
Regarding claim 16 combination of Emmons et al. and Wei et al. teach the method of claim 15. 
Neither in combination nor individually Emmons et al. and Wei et al. teach receiving air price data and predicted air price data and generating output signal based on air price data. 
Donahue et al. teaches, wherein the run-time module (run-time module in view of Wei et al. [0025]) is further configured to receive air (and/or oxygen and/or any of air components) price data comprising at least one of current air (and/or oxygen and/or any of air components) price data and predicted air (and/or oxygen and/or any of air components) price data (independent data comprising oxygen sensor data, current pricing and future pricing changes and others, [0032]), and the output control signal is further based on the air (and/or oxygen and/or any of air components) price data (based on pricing signals, and other information, comfort levels or temperatures are determined for the occupied areas, [0032] and [0033]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of the ordinary skill in the art to modify the method of managing , monitoring and controlling air consumption as taught by combination of Emmons et al. and Wei et al. to include pricing of oxygen and generating output signals based on the oxygen pricing as taught by Donahue et al. to effectively condition the environment of a space in a cost-effective way.

Claims 3,13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (US 20150032264 A1) in view of Wei et al. (US 20130274940 A1) and Donahue et al. (US 20130274936 A1) in further view of Hong (US 20160291554 A1).

Regarding claim 3 combination of Emmons et al., Wei et al. and Donahue et al. teach the method of claim 2. In addition, Donahue et al. teaches, further comprising: determining a peak air (and/or oxygen and/or any of air components) load time based on the air (and/or oxygen and/or any of air components) price data (generated output signals based on critical peak pricing events including peak pricing of oxygen, [0007] and [0032]).
Neither in combination nor individually Emmons et al., Wei et al. and Donahue et al. teach pre-oxygenate or pre-deoxygenate during a time that does not correspond to the peak air load time. 
Hong teaches, wherein the output control signal is further configured to preoxygenate(increase oxygen levels) or pre-deoxygenate(reduce oxygen levels) in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling during a time that does not correspond to the peak air (and/or oxygen and/or any of air components) load time (based on peak pricing, when unit prices are low the store the resources such as store the oxygen (pre-oxygenation) and when the unit prices are (oxygen price) provide the stored resources to perform pre-oxygenation or pre-deoxygenation, [0085] and [0080]).
Therefore it would have been obvious before the effective filing date of the claim invention to a person of ordinary skill in the art to modify the method of managing, monitoring and controlling air consumption as taught by combination of Emmons et al., Wei et al. and Donahue et al. to perform pre-oxygenation or pre-deoxygenation based on peak pricing as taught by Hong to effectively condition the environment of a space in a cost-effective way.
Regarding claim 13 combination of Emmons et al., Wei et al. and Donahue et al. teach the method of claim 12. In addition, Donahue et al. teaches, further comprising: determining a peak air (and/or oxygen and/or any of air components) load time based on the air (and/or oxygen and/or any of air components) price data (generated output signals based on critical peak pricing events including peak pricing of oxygen, [0007] and [0032]).
Neither in combination nor individually Emmons et al., Wei et al. and Donahue et al. teach pre-oxygenate or pre-deoxygenate during a time that does not correspond to the peak air load time. 
Hong teaches, wherein the output control signals are further configured to preoxygenate(increase oxygen levels) or pre-deoxygenate(reduce oxygen levels) at-least one of the plurality of zones 5in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling during a time that does not correspond to the peak air (and/or oxygen and/or any of air components) load time (based on peak pricing, when unit prices are low the store the resources such as store the oxygen (pre-oxygenation) and when the unit prices are (oxygen price) provide the stored resources to perform pre-oxygenation or pre-deoxygenation, [0085] and [0080]).
Therefore, it would have been obvious before the effective filing date of the claim invention to a person of ordinary skill in the art to modify the method of managing, monitoring and controlling air consumption as taught by combination of Emmons et al., Wei et al. and Donahue et al. to perform pre-oxygenation or pre-deoxygenation based on peak pricing as taught by Hong to effectively condition the environment of a space in a cost-effective way.

Regarding claim 17 combination of Emmons et al., Wei et al. and Donahue et al. teach the air management controller of claim 16. In addition, Donahue et al. teaches, wherein the run-time module6 is further configured to determine a peak air (and/or oxygen and/or any of air components) load time based on the air (and/or oxygen and/or any of air components) price data (generated output signals based on critical peak pricing events including peak pricing of oxygen, [0007] and [0032]).
Neither in combination nor individually Emmons et al., Wei et al. and Donahue et al. teach pre-oxygenate or pre-deoxygenate during a time that does not correspond to the peak air load time. 
Hong teaches, the output control signal is further configured to preoxygenate(increase oxygen levels) or pre-deoxygenate(reduce oxygen levels) the  zone7 in the building, apartment, home or dwelling, or vehicle or mobile home or mobile dwelling during a time that does not correspond to the peak air (and/or oxygen and/or any of air components) load time (based on peak pricing, when unit prices are low the store the resources such as store the oxygen (pre-oxygenation) and when the unit prices are (oxygen price) provide the stored resources to perform pre-oxygenation or pre-deoxygenation, [0085] and [0080]).
Therefore, it would have been obvious before the effective filing date of the claim invention to a person of ordinary skill in the art to modify the method of managing, monitoring and controlling air consumption as taught by combination of Emmons et al., Wei et al. and Donahue et al. to perform pre-oxygenation or pre-deoxygenation based on peak pricing as taught by Hong to effectively condition the environment of a space in a cost-effective way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bassa et al. (US 20220146128 A1) teaches libraries used in conjunction with integrated ventilation and temperature controls for enclosed structures. Specifically, the disclosure is directed to libraries, systems and methods for minimizing pollution while simultaneously conserving energy and maintaining required levels of fresh air inside a multi-storied structure and its internal spaces, in an optimal manner, utilizing dynamic, user-defined threshold values and implementing strategies based on user defined goals.
	Pillai et al. (US 20140067130 A1) teaches controlling environmental characteristics of habitable environments to improve a sense of wellbeing provided by the environment. 
	JunHo Jo et al. (Hindawi, Journal of Sensors, Volume 2020, Article ID 8749764, Development of an IoT-Based Indoor Air Quality Monitoring Platform) teaches an IoT based indoor air quality control device to monitor indoor quality based on data received from remote sources in anywhere and anytime. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Internal and external air quality data taught in [0028] of Emmons et al. 
        2 Internal and external air quality data taught in [0028] of Emmons et al.
        3 Pricing signals including price of oxygen/air.
        4 Energy pricing including pricing of oxygen in view of [0032]. 
        5 Plurality of zones in view of Wei et al. [0019]. 
        6 Run-time module in view of Wei et al. [0025])
        7 Plurality of zones in view of Wei et al. [0019].